Citation Nr: 1202112	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  07-39 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2011, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of the hearing is of record.

The Board notes that, in his claim for service connection, the Veteran requested service connection for PTSD.  In the August 2006 rating decision, the RO denied service connection for PTSD.  Nevertheless, given the evidence of record (including diagnosis of depressive disorder) the Board has characterized the issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With respect to the Veteran's claim for service connection for bilateral hearing loss, the Veteran attributes his current hearing loss to in-service noise exposure, including aircraft and engine noise and heavy artillery fire, and alleges that he has experienced bilateral hearing loss since service.  The Board notes that the Veteran's service treatment records reflect possible bilateral high frequency hearing loss on the Veteran's November 1972 pre-induction examination.  Audiometric testing at that time revealed pure tone thresholds, in decibels, as follows:  




HERTZ


500
1000
2000
4000
RIGHT
10
       5
       15
45
LEFT
15
       5 
       10
50






Service treatment records reflect no complaints of, or treatment for, hearing loss, nor do they note any acoustic trauma or noise exposure.  On the Veteran's September 1980 discharge examination, continued high frequency hearing loss was noted again, but in the right ear only.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
25
45
LEFT
15
0
0
5
15

In addition to the above-noted legal authority, the Board notes that every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The record reflects that the Veteran was afforded a VA audiology examination in September 2006.  After completing a review of the Veteran's claims file, including service treatment records, and performing an audiological evaluation, the examiner assigned a diagnosis of bilateral hearing loss.  Based upon results found in the Veteran's claims file, the examiner opined that the Veteran's military noise exposure was not responsible for his hearing loss.  However, while the examiner noted that the Veteran's right ear high frequency hearing loss remained unchanged during service, the examiner failed to indicate whether the Veteran's bilateral hearing loss clearly and unmistakably pre-existed service, and if so, whether it is at least as likely as not that the hearing deficit noted at service entrance was aggravated beyond the natural progression in, or as a result of, service, resulting in the current disability.

Because VA undertook to provide a VA examination to evaluate the claimed bilateral hearing loss, the Board must ensure that such an examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In light of the evidence suggestive of bilateral hearing loss upon entrance into service, as well as the fact that the VA examination report does not clearly addresses whether the Veteran has bilateral hearing which clearly and unmistakably existed prior to service, and if so, whether the preexisting bilateral hearing loss was aggravated in service, the Board finds that additional corrective action to obtain the required medical opinion is necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's claim for service connection for psychiatric disorder, to include PTSD, the Board notes that the Veteran claims that he has PTSD due to a variety of in-service stressors, including an in-service assault during which he was hit in the head with a chair, threats and harassment from fellow shipmates, and witnessing suicides off of the Golden Gate Bridge when he as part of a search and rescue crew.  He indicated that these incidents caused him great fear and anxiety to the point where he tried to get a transfer off of the ship.  

The Board also notes that the Veteran's service treatment records reflect that the Veteran reported that he suffered from depression or excessive worry on his November 1976 report of medical history.  These records also confirm that that the Veteran was hit in the head with a chair in January 1978.  On the Veteran's August 1980 report of medical history at discharge, he endorsed nervous trouble.

Following service, VA outpatient treatment records reflect a diagnosis of PTSD, as a "working diagnosis," as well as a diagnosis of major depressive disorder.  These records reflect that the Veteran has consistently referenced the in-service stressors discussed above, and that the Veteran has reportedly experienced anxiety and depressive symptoms since service.

On VA examination in July 2006, the examiner assigned a diagnosis of major depressive disorder.  The examiner indicated that the Veteran's stressors did not meet the criteria necessary for a diagnosis of PTSD, and noted that some of the Veteran's symptoms are part of his major depressive disorder.  The examiner also opined that the Veteran's helpless, hopeless feelings, poor self-esteem, and despair over where his life choices have led him underlie his major depressive disorder.

The examiner did not definitively address whether the Veteran's major depressive disorder had its onset or is otherwise related to service.  In addition, continued VA outpatient treatment records reflect a diagnosis of PTSD and the Veteran also submitted a questionnaire dated in August 2011 from his treating physician indicating that the physician reviewed the Veteran's treatment records and that he believed the Veteran's PTSD/mental condition could be caused by military service.  

In light of the comments to the effect that the Veteran experienced depressive and anxiety symptoms in service, and the post-service records indicating that his depression and psychiatric symptoms may be related to service, further medical opinion that addresses the relationship if any, between each diagnosed psychiatric disability, to include PTSD and depressive disorder and service, would be helpful in resolving the expanded claim on appeal.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 79.

Hence, the RO should arrange for the Veteran to undergo VA psychiatric and audiological examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby advised that failure to report for a scheduled examination in connection with either claim, without good cause, may well result in denial of the claims for service connection (as the original claim for service connection will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for a scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, the RO should obtain and associate with the claims file all outstanding VA medical records. The claims file currently includes outpatient treatment records from the Houston VA Medical Center (VAMC) dated through February 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Houston VAMC all outstanding records of VA treatment and/or evaluation for the Veteran, since February 2010.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Houston VAMC all outstanding records of VA evaluation and/or treatment for the Veteran since February 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.


2.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection for bilateral hearing loss and for psychiatric disorder, to include PTSD and depressive disorder, that is not currently of record.  

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo examination to evaluate his bilateral hearing loss, by an appropriate physician, at a VA medical facility.  The entire claims file must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  

Audiometric testing and Maryland CNC speech discrimination testing should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  Following examination, the examiner is requested to provide the following opinions:

      a) whether the Veteran's right ear hearing loss clearly and unmistakably preexisted service and, if so, whether it is undebatable that right ear hearing loss was not aggravated during active service beyond the normal progress of the disorder; OR, alternatively

      b) whether the Veteran's current bilateral hearing loss disability is attributable to his noise exposure during active service?

For purposes of the opinion being sought, the examiner should specifically consider the following:

* a discussion of the pertinent audiometric examinations during active service, including the clinical significance of any interval changes between each one (if any); and
* any medical principles which apply to the facts and medical issues at hand (e.g., the known causes of the hearing loss and the findings expected to demonstrate military noise-induced hearing loss).

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  Then, the RO should arrange for the Veteran to undergo VA psychiatric examination, by an appropriate physician, at a VA medical facility.  The entire claims file must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

The examiner should clearly identify all current psychiatric disability(ies).  The examiner should specifically address whether the Veteran meets the criteria for a diagnosis of PTSD.  If so, the examiner should clearly explain how the diagnostic criteria are met, to include identification of any stressor(s) underlying the diagnosis.  The examiner should specifically indicate whether the in-service assault stressor Veteran is adequate to support the diagnosis of PTSD, as well as identify which current symptoms are related to that stressor.

The examiner should also clearly identify all current psychiatric disability/ies other than PTSD. Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.  

For purposes of the opinion being sought, the examiner should specifically consider the following:

* the service treatment records reflecting the Veteran's self-report of nervous trouble and depression and the in-service assault;
* the August 2011 physician questionnaire indicating that the Veteran was experiencing recurring depression and nightmares secondary to distressing tragic incidents;
* any medical principles which apply to the facts and medical issues at hand; and
* whether there is any medical reason to accept or reject the Veteran's allegation that his current psychiatric disability had its onset in service or is otherwise related to active service.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the scheduled examinations, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for bilateral hearing loss and for a psychiatric disorder, to include PTSD and depressive disorder, in light of all evidence (to particularly include all that added to the claims file since the RO's last adjudication of the claim) and legal authority.

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

